Exhibit 10.6

POWELL INDUSTRIES, INC.

2014 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION AWARD

Subject to the terms and conditions of this Notice of Stock Option Award (this
"Notice"), the Stock Option Award Agreement attached hereto (the "Award
Agreement"), and the Powell Industries, Inc. 2014 Equity Incentive Plan (the
"Plan"), the below individual (the "Participant") is hereby granted an option
(the "Option") to purchase the below number of Shares of common stock in Powell
Industries, Inc. (the "Company").  Unless otherwise specifically indicated, all
terms used in this Notice shall have the meaning as set forth in the Award
Agreement or the Plan.

Identifying Information:

 

Participant Name:

 

Date of Grant:

 

and Address:

 

Vesting Commencement Date:

 

 

 

Exercise Price per Share:

 

Type of Option:

¨ Nonstatutory Stock Option

¨ Incentive Stock Option

Total Number of Shares ("Optioned Shares"):

 

Expiration Date:

[Insert 10 years from Date of Grant]

 

 

Vesting Schedule:

Subject to the Participant's continuous service as a Service Provider, the
Optioned Shares shall vest over a [___]-year period in accordance with the
following vesting schedule (the "Vesting Schedule"):

 

Vesting Date

Nonforfeitable Percentage

1st anniversary of the Vesting Commencement Date

25% shall vest, combined total of 25% vested

2nd anniversary of the Vesting Commencement Date

25% shall vest, combined total of 50% vested

3rd anniversary of the Vesting Commencement Date

25% shall vest, combined total of 75% vested

4th anniversary of the Vesting Commencement Date

25% shall vest, combined total of 100% vested

 

[Notwithstanding the foregoing, the Optioned Shares shall automatically become
fully vested upon the earlier of: (i) the Participant’s Disability, (ii) the
Participant’s death, and (iii) immediately prior to the closing of a Change in
Control of the Company.]

Maximum Exercise Period:

Pursuant to Section 4 of the Award Agreement and Section 7(d) of the Plan, the
post-termination exercise period shall be:

 

Event Triggering Termination of Option

Max Time to Exercise

Following Triggering Event

Termination of Service Provider status (except as provided below)

30 days

Termination of Service Provider status due to Disability

12 months

Termination of Service Provider status due to death

12 months

 

[SIGNATURES ON NEXT PAGE]

 

 

 

 

--------------------------------------------------------------------------------

 

By the Participant's signature and the signature of the Company's representative
below, the Participant and Company agree that the Option granted herein is
governed by the terms and conditions of this Notice, the Award Agreement and the
Plan.

 

POWELL INDUSTRIES, INC.

By:

 

Its:

 

Dated:

 

PARTICIPANT ACKNOWLEDGMENT

 

The Participant acknowledges receipt of a copy of this Notice, the Award
Agreement and the Plan and represents that he or she is familiar with the
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof.  The Participant has reviewed this Notice,
the Award Agreement and the Plan in their entirety, has had an opportunity to
obtain the advice of legal counsel prior to executing this Notice, and fully
understands all provisions of this Notice, the Award Agreement and the
Plan.  The Participant hereby agrees that all questions of interpretation and
administration relating to this Notice, the Award Agreement and the Plan shall
be solely resolved by the Company’s Board.

 

The Participant hereby acknowledges that he has had the opportunity to review
with his own tax advisors the tax consequences of receiving this Notice, the
Award Agreement and the Plan, and the transactions contemplated thereby,
including any U.S. federal, state and local tax laws, and any other applicable
taxing jurisdiction, prior to executing this Notice.  Participant attests that
he is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents or affiliates.  Further,
Participant hereby acknowledges and understands that he (and not the Company)
shall be solely responsible for his tax liability that may arise as a result of
receiving this Notice and the Award Agreement.

 

PARTICIPANT:

 

Signature

 

 

Print Name

 

Dated:

 

 

 

 

- 2 -

--------------------------------------------------------------------------------

 

POWELL INDUSTRIES, INC.

2014 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

Subject to the terms and conditions of the Notice of Stock Option Award (the
"Notice"), this Stock Option Award Agreement (this "Award Agreement") and the
2014 Equity Incentive Plan (the "Plan"), Powell Industries, Inc. (the "Company")
hereby grants the individual set forth in the Notice (the "Participant") an
option (the "Option") to purchase shares of the Company’s common stock.  Unless
otherwise specifically indicated, all terms used in this Award Agreement shall
have the meaning as set forth in the Notice or the Plan.

1.Grant of the Option.  The principal features of the Option, including the
number of Optioned Shares subject to the Option, are set forth in the Notice.

2.Vesting Schedule.  Subject to the Participant’s continuous service as a
Service Provider, the Optioned Shares shall vest in accordance with the Vesting
Schedule provided in the Notice.

3.Risk of Forfeiture.  The Optioned Shares shall be subject to a risk of
forfeiture until such time the risk of forfeiture lapses in accordance with the
Vesting Schedule.  All or any portion of the Optioned Shares subject to a risk
of forfeiture shall automatically be forfeited and immediately returned to the
Company if Participant's continuous status as a Service Provider is interrupted
or terminated for any reason other than as permitted under the
Plan.  Additionally, and notwithstanding anything in the Notice or this Award
Agreement to the contrary, the vested and unvested Optioned Shares shall be
forfeited if the Participant’s continuous service as a Service Provider is
terminated for Cause or if the Participant breaches (as determined by the Board)
any provisions of the Notice, this Award Agreement or the Plan.  The Company
shall implement any forfeiture under this Section 3 in a unilateral manner,
without Participant's consent, and with no payment to Participant, cash or
otherwise, for the forfeited Optioned Shares.

4.Exercise of Option.

(a)Right to Exercise.  The Optioned Shares shall be exercisable during its term
cumulatively according to the Vesting Schedule set forth above and the
applicable provisions of the Plan; however, the Optioned Shares shall not be
exercised for a fraction of a Share.  Additionally, and notwithstanding anything
in the Notice, this Award Agreement, the Plan or any other agreement to the
contrary, the Participant's right to exercise vested Optioned Shares shall
automatically expire, and the vested Optioned Shares shall automatically
terminate, upon the end of the period (the "Maximum Exercise Period") prescribed
in the Notice following the earliest of these events: (i) the termination of the
status of the Participant as a Service Provider (except as provided below);
(ii) the termination of the status of the Participant as a Service Provider due
to Disability; and (iii) the termination of the status of the Participant as a
Service Provider due to death.  As provided under the Plan, and notwithstanding
anything to the contrary, all Optioned Shares shall automatically expire and
terminate upon the Expiration Date (as set forth in the Notice) to the extent
not then exercised.  Thereafter, no vested Optioned Shares may be exercised.

(b)Method of Exercise.  The Option shall be exercisable to the extent then
vested by delivery of a written exercise notice in a form acceptable to the
Administrator (the "Exercise Notice"), which shall state the election to
exercise the Option, the number of Shares with respect to which the Option is
being exercised, and such other representations and agreements as may be
required by the Company.  The Exercise Notice shall be signed by the Participant
(or by the Participant’s beneficiary or other person entitled to exercise the
Option in the event of the Participant’s death under the Plan) and shall be
delivered in person or by certified mail to the Secretary of the Company.  The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Shares exercised.  The Option shall be deemed to be exercised as of
the date (the "Exercise Date"): (i) the date the Company receives (as determined
by the Administrator in its sole, but reasonable, discretion) the fully executed
Exercise Notice accompanied by payment of the aggregate Exercise Price, and (ii)
all other applicable terms and conditions of the Award Agreement are satisfied
in the sole discretion of the Administrator.

(c)Approval by Shareholders and Compliance Restrictions on
Exercise.  Notwithstanding any other provision of this Award Agreement to the
contrary, no portion of the Option shall be exercisable at any time prior to the
approval of the Plan by the shareholders of the Company.  No Shares shall be
issued pursuant to the exercise of an Option unless the issuance and exercise,
including the form of consideration used to pay the Exercise Price, comply with
Applicable Laws.

(d)Issuance of Shares.  After receiving the Exercise Notice, the Company shall
cause to be issued a certificate or certificates for the Shares as to which the
Option has been exercised, registered in the name of the person exercising this
Option (or in the names of such person and his or her spouse as community
property or as joint tenants with right of survivorship).  The Company

1

--------------------------------------------------------------------------------

 

shall cause the certificate or certificates to be deposited in escrow or
delivered to or upon the order of the person exercising the Option.

5.Method of Payment.  Payment of the aggregate Exercise Price shall be by any of
the following forms of consideration, or a combination thereof, at the election
of the Participant:

(a)cash or check;

(b)if approved by the Administrator (in its sole discretion), consideration
received by the Company under a formal cashless exercise program adopted by the
Company in connection with the Plan or a net exercise feature; or

(c)if approved by the Administrator (in its sole discretion), surrender of other
Shares which, if accepted by the Company, would not subject the Company to
adverse accounting as determined by the Administrator.

6.Non-Transferability of Option.  The Option and the rights and privileges
conferred hereby shall not be sold, pledged or otherwise transferred (whether by
operation of law or otherwise) in any manner otherwise than by will or by the
laws of descent or distribution, shall not be subject to sale under execution,
attachment, levy or similar process and may be exercised during the lifetime of
the Participant only by the Participant.  The terms of the Notice, this Award
Agreement and the Plan shall be binding upon the executors, administrators,
heirs, successors and assigns of the Participant.

7.Term of Option.  The Option shall in any event expire on the Expiration Date
set forth in the Notice, and may be exercised prior to the Expiration Date only
in accordance with the Plan and the terms of this Award Agreement.

8.Tax Obligations.

(a)Withholding Taxes.  The Participant shall make appropriate arrangements with
the Company (or the Parent or Subsidiary employing or retaining the Participant)
for the satisfaction of all U.S. Federal, state, local and non-U.S. income and
employment tax withholding requirements applicable to the Option exercise.  The
Participant hereby acknowledges, understands and agrees that the Company may
refuse to honor the exercise and refuse to deliver Shares if the withholding
amounts are not delivered at the time of exercise.

(b)Notice of Disqualifying Disposition of Shares.  If the Option granted to the
Participant herein is designated as an Incentive Stock Option, and if the
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to the Incentive Stock Option on or before the later of: (i) the date two years
after the Date of Grant and (ii) the date one year after the date of exercise,
the Participant shall immediately notify the Company in writing of such
disposition.  The Participant hereby acknowledges and agrees that the
Participant may be subject to income tax withholding by the Company on the
compensation income recognized by the Participant in connection with the
exercise of the Option.

9.Adjustment of Shares.  In the event of any transaction described in Section
15(a) of the Plan, the terms of the Option (including, without limitation, the
number and kind of the Optioned Shares and the Exercise Price) may be adjusted
as set forth therein.  This Award Agreement shall in no way affect the right of
the Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer any part of its business or assets.

10.Legality of Initial Issuance.  No Shares shall be issued upon the exercise of
the Option unless and until the Company has determined that: (i) the Company and
the Participant have taken all actions required to register the Shares under the
Securities Act or to perfect an exemption from the registration requirements
thereof, if applicable; (ii) all applicable listing requirements of any stock
exchange or other securities market on which the Shares are listed has been
satisfied; and (iii) any other applicable provision of state or U.S. federal law
or other Applicable Laws has been satisfied.

11.No Registration Rights.  The Company may, but shall not be obligated to,
register or qualify the sale of Shares under the Securities Act or any other
Applicable Laws.  The Company shall not be obligated to take any affirmative
action in order to cause the sale of Shares under this Award Agreement to comply
with any law.

12.Restrictions.  Regardless of whether the offering and sale of Shares under
the Plan have been registered under the Securities Act or have been registered
or qualified under the securities laws of any state, the Company at its
discretion may impose restrictions upon the sale, pledge or other transfer of
the Shares (including the placement of appropriate legends on share certificates
or the imposition of stop-transfer instructions) if, in the judgment of the
Company, such restrictions are necessary or desirable in order to achieve
compliance with Applicable Laws.

- 2 -

--------------------------------------------------------------------------------

 

13.Notice.  Any notice required by the terms of this Award Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid.  Notice shall be addressed to the Company at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.

14.Successors and Assigns.  Except as provided herein to the contrary, this
Award Agreement shall be binding upon and inure to the benefit of the parties to
this Award Agreement, their respective successors and permitted assigns.

15.No Assignment.  Except as otherwise provided in this Award Agreement, the
Participant shall not assign any of his or her rights under this Award Agreement
without the prior written consent of the Company, which consent may be withheld
in its sole discretion.  The Company shall be permitted to assign its rights or
obligations under this Award Agreement, but no such assignment shall release the
Company of any obligations pursuant to this Award Agreement.

16.Severability.  The validity, legality or enforceability of the remainder of
this Award Agreement shall not be affected even if one or more of the provisions
of this Award Agreement shall be held to be invalid, illegal or unenforceable in
any respect.

17.Administration.  Any determination by the Administrator in connection with
any question or issue arising under the Plan or this Award Agreement shall be
final, conclusive, and binding on the Participant, the Company, and all other
persons.

18.Spousal Consent.  To the extent Participant is married, Participant agrees to
(i) provide Participant's spouse with a copy of this Award Agreement prior to
its execution by Participant and (ii) obtain such spouse's consent to this Award
Agreement as evidenced by such spouse's execution of the Spousal Consent
attached hereto as Exhibit A.

19.Venue.  The Company, the Participant and the Participant's assignees agree
that any suit, action or proceeding arising out of or related to the Notice,
this Award Agreement or the Plan shall be brought in the United States District
Court for the Southern District of Texas (or should such court lack jurisdiction
to hear such action, suit or proceeding, in a state court in Harris County) and
that all parties shall submit to the jurisdiction of such court.  The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court.  If any one or more provisions of this Section 19 shall
for any reason be held invalid or unenforceable, it is the specific intent of
the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

20.Headings.  The section headings in this Award Agreement are inserted only as
a matter of convenience, and in no way define, limit or interpret the scope of
this Award Agreement or of any particular section.

21.Counterparts.  This Award Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

22.Entire Agreement; Governing Law.  The provisions of the Plan are incorporated
herein by reference.  The Notice, this Award Agreement and the Plan constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Participant with respect to the subject matter hereof, and may
not be modified adversely to the Participant’s interest except by means of a
writing signed by the Company and the Participant.  This Award Agreement is
governed by the laws of the State of Texas applicable to contracts executed in
and to be performed in that State.

23.No Guarantee of Continued Service.  THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER).  THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE OPTION GRANTED HEREUNDER, THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH THE
PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

*     *     *     *     *

 

 

- 3 -

--------------------------------------------------------------------------------

 

EXHIBIT A

 

POWELL INDUSTRIES, INC

2014 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

SPOUSAL CONSENT

I, the undersigned, hereby certify that:

1. I am the spouse of _______________________.

2.Each of the undersigned and the undersigned’s spouse is a resident of
________________.

3.I have read the Powell Industries, Inc. 2014 Equity Incentive Plan and the
Stock Option Award Agreement (the "Agreement"), by and between Powell
Industries, Inc. (the "Company"), and my spouse.  I have had the opportunity to
consult independent legal counsel regarding the contents of the Plan and
Agreement.

4.I understand the terms and conditions of the Award Agreement and the Plan.

5.I hereby consent to the terms of the Agreement and the Plan and to their
application to and binding effect upon any community property or other interest
I may have in the Option (it being understood that this Spousal Consent shall in
no way be construed to create any such interest).  I agree that I will take no
action at any time to hinder the operation of the transactions contemplated in
and by the Agreement and the Plan.

IN WITNESS WHEREOF, this Spousal Consent has been executed as of _____________,
2014.

 

Name:

 

 

Signature

 

 

 

Print Name

 

 